DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The new title submitted 7/2/2021 is acknowledged and accepted.
Response to Amendment/Claim Status
Claims 1-4 and 6-12 are currently pending. Claims 5 and 13 are now cancelled; no new claims have been added.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by SASAKI et al (US 2017/0278933 A1-prior art of record, hereafter Sasaki) or, in the alternative, under 35 U.S.C. 103 as obvious over SASAKI et al (US 2017/0278933 A1-prior art of record, hereafter Sasaki) in view of Lai et al (US 2017/0141235 A1, hereafter Lai).
Re claim 1, Sasaki discloses in FIG. 9 a semiconductor device, comprising:
a substrate (11/12; ¶ [0092]), having a first gallium oxide layer (β-Ga2O3 12; ¶ [0045] and [0092]);
a channel layer (13; ¶ [0092]), disposed on the substrate (11/12), the channel layer (13) being a second gallium oxide layer (β-Ga2O3 13; ¶ [0046] and [0092]);
a first electrode layer (15; ¶ [0092]) and a second electrode layer (16; ¶ [0092]), disposed on the channel layer (13); and
a gate structure (14/31; ¶ [0092]), disposed on the channel layer (13) and located between the first electrode layer (15) and the second electrode layer (16), wherein
the gate structure (14/31) is on a flat surface (upper horizontal plane) of the channel layer (13) or a bottom portion of the gate structure is extended into the channel layer (13), and
the gate structure (14/31) comprises:
a gate insulating layer (31; ¶ [0093]), disposed on the channel layer (13); and
a gate layer (14; ¶ [0092]), disposed on the gate insulating layer (31), wherein the gate insulating layer (31) comprises a dielectric layer (Al2O3; ¶ [0093]).

2O3; ¶ [0093]), which is well-known in the art as ferro-electric material layer as is evidenced by Lai et al (US 2017/0141235 A1: ¶ [0023]-[0024]).
Therefore, a ferro-electric material layer is presumed to be inherent to the dielectric material layer of Sasaki; and thus, Sasaki implicitly discloses the claimed limitation (see MPEP § 2112.01).

Alternatively, Sasaki fails to disclose wherein the gate insulating layer (31) comprises a ferro-electric material layer, or comprises a composite layer of the ferro-electric material layer and a dielectric layer.
However,
Lai discloses in FIG. 2 a semiconductor device, comprising: a gate insulating layer (110/112; ¶ [0023]), wherein the gate insulating layer (110/112) comprises a ferro-electric material layer (Al2O3 112; ¶ [0023]), or comprises a composite layer (110/112) of the ferro-electric material layer (112) and a dielectric layer (Al2O3; ¶ [0024]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the device structure of Sasaki by forming the gate insulating layer to comprise a ferro-electric material layer, or comprises a composite layer of the ferro-electric material layer and a dielectric layer, as disclosed by Lai, in order to form lower subthreshold swing, hysteresis-free devices with faster switching speeds (Lai; ¶ [0017]).



Re claim 3, Sasaki discloses the semiconductor device according to claim 2, wherein the buffer layer (12) comprises a single-crystal material of β-Ga2O3 (¶ [0045]) or a single-crystal layer of α-Ga2O3.

Re claim 4, Sasaki discloses the semiconductor device according to claim 1, wherein the substrate (11/12) comprises a semiconductor layer of α-Ga2O3, a semiconductor layer of β-Ga2O3 (¶ [0037] and [0045]), a combination of the semiconductor layer of α-Ga2O3 and a sapphire layer, or a combination of the semiconductor layer of α-Ga2O3, the sapphire layer and a buffer layer.

Re claims 6 and 7, Sasaki discloses the semiconductor device according to claim 5, wherein the gate insulating layer (31) comprises a dielectric layer (Al2O3; ¶ [0093]) or a composite layer of the ferro-electric material layer and the dielectric layer is silicon oxide, a ferro-electric material and a dielectric material with a high dielectric value; and wherein the dielectric material with a high dielectric value comprises La2O3, AI2O3 (¶ [0093]), HfO2, or ZrO2.

Re claim 8, Sasaki discloses the semiconductor device according to claim 5, wherein the gate layer (14) comprises a metal material (Al, Al, Ti,…, Cu or Pd; ¶ [0052]).
2O3 (¶ [0046]) or a single-crystal layer of α-Ga2O3.

Re claim 10, Sasaki discloses the semiconductor device according to claim 9, wherein a dopant comprises an N-type dopant provided by Group-IIIA elements of the Periodic Table (Al or In; ¶ [0037]) or a P-type dopant provided by Group-IIA elements of the Periodic Table (Be or Mg; ¶ [0037]).

Re claim 11, Sasaki discloses the semiconductor device according to claim 1, wherein materials of the first electrode layer (15) and the second electrode layer (16) comprise monolayer metal (Al, Al, Ti,…, Cu or Pd; ¶ [0052]) or multilayer metal (Ti/Al, Ti/Au, Ti/Pt,…, Ni/Au or Au/Ni; ¶ [0052]).

Re claim 12, Sasaki discloses in FIG. 9 a method for fabricating a semiconductor device, comprising:
providing a substrate (11/12; ¶ [0092]) having a first gallium oxide layer (β-Ga2O3 12; ¶ [0045] and [0092]);
forming a channel layer (13; ¶ [0092]) on the substrate (11/12), the channel layer (13) being a second gallium oxide layer (β-Ga2O3 13; ¶ [0046] and [0092]);
forming a first electrode layer (15; ¶ [0092]) and a second electrode layer (16; ¶ [0092]) on the channel layer (13); and

wherein the step of forming the gate structure (14/31) comprises:
forming a gate insulating layer (31; ¶ [0093]) on the channel layer (13); and forming a gate layer (14; ¶ [0092]) on the gate insulating layer (31), wherein the gate insulating layer comprises a dielectric layer (Al2O3; ¶ [0093]).

Although Sasaki does not explicitly disclose the gate insulating layer (31) comprises a ferro-electric material layer, Sasaki does disclose a dielectric material layer (Al2O3; ¶ [0093]), which is well-known in the art as ferro-electric material layer as is evidenced by Lai et al (US 2017/0141235 A1: ¶ [0023]-[0024]).
Therefore, a ferro-electric material layer is presumed to be inherent to the dielectric material layer of Sasaki; and thus, Sasaki implicitly discloses the claimed limitation (see MPEP § 2112.01).

Alternatively, Sasaki fails to disclose wherein the gate insulating layer (31) comprises a ferro-electric material layer, or comprises a composite layer of the ferro-electric material layer and a dielectric layer.
However,
Lai discloses in FIG. 2 a semiconductor device, comprising: a gate insulating layer (110/112; ¶ [0023]), wherein the gate insulating layer (110/112) comprises a ferro-2O3 112; ¶ [0023]), or comprises a composite layer (110/112) of the ferro-electric material layer (112) and a dielectric layer (Al2O3; ¶ [0024]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the device forming method of Sasaki by forming the gate insulating layer to comprise a ferro-electric material layer, or comprises a composite layer of the ferro-electric material layer and a dielectric layer, as disclosed by Lai, in order to form lower subthreshold swing, hysteresis-free devices with faster switching speeds (Lai; ¶ [0017]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For the record, the current rejections of claims 1 and 12 rely in-part on a combination of references not previously used to reject claims 5 and 13, now cancelled.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892